office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 ------------- postf-149540-04 uilc date date to area_counsel small_business self- employed area from robert m brown associate chief_counsel income_tax accounting subject new york city real_property tax rebate this chief_counsel_advice responds to your request for assistance dated date specifically you have asked our office to review your memorandum and determine the proper federal_income_tax treatment of a new york city real_property tax rebate under sec_61 sec_111 and sec_164 of the internal_revenue_code this advice may not be used or cited as precedent issue what is the proper federal_income_tax treatment of the new york city real_property tax rebate conclusion a taxpayer who receives a rebate of new york city real_property tax previously deducted on a prior year’s federal_income_tax return must include the rebate in gross_income in the year received to the extent of any federal_income_tax benefit a taxpayer who receives a rebate of new york city real_property tax not previously deducted on a prior year’s federal_income_tax return is not required to include the rebate in gross_income in the year received however in either situation a taxpayer must include the rebate of the tax in gross_income to the extent that it exceeds the real_property tax paid_by the taxpayer illustrative situations are set forth below postf-149540-04 facts on date new york city amended title of its administrative code by adding which provides for a rebate of real_property_taxes on certain residential property for fiscal years beginning on date and ending on date qualified homeowners will receive a real_property tax rebate for each fiscal_year this rebate is contingent upon the city council’s decision not to increase real_property_taxes for the next fiscal_year if real_property_taxes are increased then the rebate is rolled back the amount of the rebate is dollar_figure or the property’s annual tax_liability whichever is less under a qualified homeowner is defined as an owner of property that is a one two or three family residence or a residential cooperative or condominium the property must be a primary residence of one or more of the owners further the owner must not be in arrears on property taxes in an amount over dollar_figure for cooperative buildings total arrears on the building may not exceed in the aggregate an average of dollar_figure for each dwelling_unit in the building there is no requirement that the owner actually paid the property_tax the requirement is that the owner must not be in arrears qualified homeowners usually pay their property taxes quarterly or semiannually based on new york city’s fiscal_year end of june they generally file their federal_income_tax returns on a calendar_year basis using the cash_receipts_and_disbursements_method of accounting depending on their circumstances most qualified homeowners will fall into one of four situations taxpayers who claimed the standard_deduction on their prior year federal_income_tax return and on their current_year federal_income_tax return taxpayers who claimed an itemized_deduction for real_property_taxes on their prior year federal_income_tax return and claimed the standard_deduction on their current_year federal_income_tax return taxpayers who claimed the standard_deduction on their prior year federal_income_tax return and claimed an itemized_deduction for real_property_taxes on their current_year federal_income_tax return or taxpayers who claimed an itemized_deduction for real_property_taxes on their prior year federal_income_tax return and on their current_year federal_income_tax return the city council determined that a fiscal_year increase in real_property_taxes was not required accordingly the city department of finance determined eligibility for the real_property tax rebate and in october and november of issued rebate checks for the fiscal_year to qualified homeowners in a telephone conversation the field counsel attorney assigned to this request informed the national_office that there was no question that the new york city real_property tax rebate provided by of the administrative code was properly postf-149540-04 characterized as a rebate of new york city real_property_taxes thus for purposes of this memorandum we assume that the rebate is in fact a rebate of real_property_taxes previously assessed by the city law and analysis sec_61 provides that except as otherwise provided in subtitle a gross_income means all income from whatever source derived see also sec_1_61-1 of the income_tax regulations sec_111 provides that gross_income does not include income attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of subtitle a in 460_us_370 1983_1_cb_50 the supreme court of the united_states explained the tax_benefit_rule specifically the tax_benefit_rule is a judicially developed principle that modifies the annual accounting doctrine under certain circumstances the basic purpose of the tax_benefit_rule is to achieve rough transactional parity in tax and to protect the government and the taxpayer from the adverse effects of reporting a transaction on the basis of assumptions that an event in a subsequent year proves to have been erroneous id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based id sec_164 provides in part the general_rule that except as otherwise provided in sec_164 state and local real_property_taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued in general a taxpayer who receives a rebate of state taxes previously deducted on a prior year’s federal_income_tax return must include the rebate in gross_income in the year received to the extent of any federal_income_tax benefit in accordance with sec_111 a taxpayer who receives a rebate of state taxes that were not previously deducted on a prior year’s federal_income_tax return is not required to include the rebate in gross_income in the year received see revrul_93_75 1993_2_cb_63 cf revrul_79_315 1979_2_cb_27 revrul_70_86 1970_1_cb_23 in either case however a taxpayer must include the rebate of state taxes in gross_income to the extent that it exceeds property taxes actually paid_by the taxpayer see eg revrul_78_194 1978_1_cb_24 in revrul_70_86 the internal_revenue_service addressed the tax treatment of rebates of california real_property_taxes under a prior version of sec_111 in an amendment to the california constitution eligible taxpayers would receive a relief payment in for real_property tax assessed for the fiscal_year if they filed a claim for the real_property tax relief payment in the revenue_ruling holds that for purposes of a taxpayer who uses the cash_receipts_and_disbursements_method of accounting and who files its return on a calendar_year basis a recovery_of the tax previously paid is postf-149540-04 excludable from gross_income to the extent that the underlying real_property tax deduction did not result in a tax_benefit for the prior year further the revenue_ruling provides that when the prior year’s real_property tax is paid in installments over years the relief payment is attributable to each such year in a manner proportionate with the installments made during such years moreover if the taxpayer has not yet paid the real_property tax then the relief payment is in the nature of a reduction of the amount of tax to be paid the revenue_ruling applies these rules to four situations similar to those presented in your request the analysis of each situation in the revenue_ruling varies depending on whether the taxpayer pays the real_property tax in the prior year pays the real_property tax in installments over the prior and current_year ie the year that the rebate is received or does not pay the real_property tax similar variations are addressed below in each situation below we assume that the individual taxpayers use the cash_receipts_and_disbursements_method of accounting and file their tax returns on a calendar_year basis applying the law and analysis discussed above to the situations presented we conclude as follows situation - standard_deduction claimed in the prior and current_year if the standard_deduction was claimed in both taxable years whether the entire real_property tax was paid in the prior year in the current_year or part paid in the prior year and part paid in the current_year the rebate is not includible in gross_income under the tax_benefit_rule because the taxpayer received no tax_benefit see situation a of revrul_70_86 a tax_benefit would have resulted if the taxpayer had taken an itemized_deduction for the real_property tax with a standard_deduction there is no specific deduction for real_property_taxes therefore the taxpayer did not receive a tax_benefit however if the rebate exceeds the amount of real_property tax paid then the excess is includible in gross_income see revrul_78_194 situation - itemized_deductions claimed in the prior year and the standard_deduction claimed in the current_year a entire real_property tax was paid in the prior year if an itemized_deduction for real_property tax was claimed in the prior year and the real_property tax was entirely paid in that taxable_year the rebate received in the current_year is includible in gross_income to the extent of the prior tax_benefit resulting from the deduction of the real_property tax payment see sec_111 b entire real_property tax was paid in the current_year because the taxpayer’s itemized_deductions in the prior year were not affected by the payment of the real_property tax in the current_year the rebate is not includible in gross_income under the tax_benefit_rule however the amount of the rebate reduces the postf-149540-04 amount of real_property tax paid in the current_year see situation c of revrul_70_86 c part of the real_property tax was paid in the prior year and the remaining part was paid in the current_year if part of the real_property tax was paid in the prior year and part in the current_year then the rebate must be apportioned over the years with respect to the actual amounts paid in each year the portion of the rebate attributable to the prior year is includible in gross_income for the current_year to the extent of the prior year’s tax_benefit resulting from the deduction of the portion of the taxes paid in that year the remaining portion of the rebate attributable to the current_year is not includible in the current year’s gross_income but rather reduces the amount of real_property tax paid see situation b of revrul_70_86 under all three of these variations if the rebate exceeds the property_tax paid the excess is includible in gross_income see revrul_78_194 situation - standard_deduction claimed in the prior year and itemized_deductions claimed in the current_year a entire real_property tax was paid in the prior year if the taxpayer claimed the standard_deduction in the prior year then the rebate is not includible in gross_income because there was no tax_benefit in the prior taxable_year see situation a of revrul_70_86 b entire real_property tax was paid in the current_year if the taxpayer claimed the standard_deduction in the prior year then the rebate is not includible in gross_income for the current_year however the amount of the rebate will reduce the deduction allowable under sec_164 for real_property tax paid in the current_year see situation c of revrul_70_86 c part of the real_property tax was paid in the prior year and the remaining part was paid in the current_year if the standard_deduction was claimed in the prior year but an itemized_deduction for real_property tax is claimed in the current_year the rebate must be apportioned in proportion to the property_tax paid in the prior and current years the portion of the rebate attributable to the prior year property_tax paid is not included in the current year’s gross_income because the property_tax payment created no tax_benefit in the prior year the remaining portion of the rebate is not includible in the taxpayer’s gross_income for the current_year but rather serves to reduce the deduction allowable under sec_164 for real_property tax paid in the current_year see situation b of revrul_70_86 under all three of these variations if the rebate exceeds the property_tax actually paid then the excess must be includible in gross_income see revrul_78_194 postf-149540-04 situation - itemized_deductions claimed in the prior and current_year a entire real_property tax was paid in the prior year if an itemized_deduction was taken in the prior year for the real_property tax the rebate received in the current_year is includible in gross_income in the current_year to the extent of the tax_benefit resulting from the deduction of the real_property tax in the prior year see situation a of revrul_70_86 b the real_property tax was paid in the current_year because the taxpayer’s itemized_deductions in the prior year were not affected by the payment of the real_property tax in the current_year the rebate is not includible in gross_income under the tax_benefit_rule however the rebate serves to reduce the allowable real_property tax deduction for the current_year see situation c of revrul_70_86 c part of the real_property tax was paid in the prior year and the remaining part was paid in the current_year if an itemized_deduction was claimed in the prior year for the amount of real_property tax paid in that year the rebate must be apportioned over the years with respect to the actual tax paid the portion of the rebate attributable to the property_tax paid in the prior year is includible in the taxpayer’s gross_income for the current_year to the extent of the tax_benefit resulting from the deduction in the prior year the remaining portion of the rebate attributable to the property_tax paid in the current_year is not includible in gross_income for the current_year but rather serves to reduce the allowable real_property tax deduction for the current_year see situation b of revrul_70_86 under all three variations if the rebate exceeds the actual real_property tax paid the excess must be included in gross_income see revrul_78_194 we note that under certain circumstances a taxpayer’s itemized_deductions including a deduction for real_property_taxes may be reduced in accordance with the overall_limitation_on_itemized_deductions under sec_68 revrul_93_75 1993_2_cb_63 provides guidance on the application of the tax_benefit_rule in situations in which a postf-149540-04 taxpayer’s itemized_deductions in a prior taxable_year were reduced by the limitation in sec_68 and the taxpayer subsequently recovers all or a portion of the previously deducted amount we hope that this memorandum is helpful
